Citation Nr: 9917333	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, perirectal abscess, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral spine injury, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which the RO denied 
increased evaluations for the postoperative residuals of 
perirectal abscess and residuals of a lumbosacral spine 
injury, and denied TDIU.

In December 1997, the veteran claimed entitlement to 
convalescence benefits under 38 C.F.R. § 4.30 (1998) 
following surgery performed in that month to treat his 
service-connected perirectal abscess.  In addition, his 
representative claimed, in June 1998, service connection for 
psychological disabilities as secondary to the veteran's 
service connected disabilities and entitlement to a permanent 
and total disability evaluation.  These matters are referred 
to the RO for appropriate action.


REMAND

The Board has reviewed the veteran's claims folder and finds 
that additional development is necessary prior to the 
completion of appellate action.

Initially, the Board notes that the record contains letters 
in February and September 1998 requesting information to be 
used in connection with the veteran's claim for disability 
benefits from the Social Security Administration (SSA).  The 
RO should obtain from SSA the records pertinent to the 
veteran's claim for SSA disability benefits.  The U.S. Court 
of Veterans Appeals (now the U.S. Court for Veterans Claims, 
hereinafter Court) has held that the duty of VA to assist 
veterans in the development of their claims under 38 U.S.C.A. 
§ 5107(a) (West 1991) may encompass the acquisition of SSA 
records, as such documents may reveal facts pertinent to the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454, 457 
(1993).  This duty includes requesting information from other 
Federal departments or agencies as provided for in 38 
U.S.C.A. § 5106 (West 1991).  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In addition, the veteran's claims folder contains an 
application for VA vocational rehabilitation benefits in 
September 1995.  Any records concerning this matter should be 
associated with the claims file.

In view of the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's 
claim(s) for SSA disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should associate with the 
claims folder any records related to the 
veteran's application for VA vocational 
rehabilitation benefits, or legible 
copies thereof.   

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for increased 
evaluations of his service-connected 
postoperative residuals of perirectal 
abscess and residuals of lumbosacral 
injury, and his claim for TDIU.  The RO 
should perform any additional 
development, including examinations, 
necessary for such a review.

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is hereby notified that it 
is his responsibility to report for any scheduled VA 
examination and to cooperate in the development of the case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.158 and 3.655 (1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


